                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   DOMENICA LEWIS, JEROLD LEWIS,
                                                                         11   DOMENICA LEWIS as guardian ad-litem                         No. C 16-03581 WHA
United States District Court




                                                                              for her minor children, and PROJECT
                                                                              SENTINEL,
                               For the Northern District of California




                                                                         12
                                                                         13                  Plaintiffs,                                  ORDER RE UNOPPOSED
                                                                                                                                          MOTION FOR ADMINISTRATIVE
                                                                         14     v.                                                        RELIEF TO MODIFY ORDER
                                                                                                                                          GRANTING PLAINTIFFS’
                                                                         15   SILVERTREE MOHAVE                                           MOTION FOR FINAL APPROVAL
                                                                              HOMEOWNERS’ ASSOCIATION, INC.,                              OF CLASS ACTION
                                                                         16   CAROL LEE ADAMS, MARILYN                                    SETTLEMENT
                                                                              BLACK, ANAND BHASKARAN, and
                                                                         17   TAMELA DURANT, individually and as
                                                                              members of the Board of Directors, and
                                                                         18   DONALD MURPHY individually and
                                                                              d/b/a/ MANAGEMENT SOLUTIONS,
                                                                         19                  Defendants.
                                                                         20                                                /

                                                                         21          The Court is in receipt of plaintiffs’ unopposed administrative motion to modify the order
                                                                         22   granting its motion for final approval of class action settlement (Dkt. No. 107). Plaintiffs request
                                                                         23   that the remaining $8,038.98 in the settlement fund be disbursed as cy-pres to Olive Children’s
                                                                         24   Foundation in Fremont, California. Our court of appeals has articulated guiding standards for
                                                                         25   the review of a proposed cy-pres award, requiring that it: (1) address the objectives of the
                                                                         26   underlying statutes, (2) target the plaintiff class, or (3) provide reasonable certainty that any class
                                                                         27   member will be benefitted. Six Mexican Workers v. Arizona Citrus Growers, 904 F.2d 1301,
                                                                         28   1307 (9th Cir.1990). The underlying claim in this litigation was that child class members were
                                                                              being harassed by the homeowner’s association board for playing in common areas of their
                                                                          1   condominium complex in Fremont. Olive Children’s Foundation provides children with
                                                                          2   programs to develop their leadership skills and engagement with the community, which
                                                                          3   addresses the objectives of the underlying litigation. Accordingly, to the foregoing extent, the
                                                                          4   motion is GRANTED.
                                                                          5
                                                                          6          IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: June 27, 2019.
                                                                          9                                                       WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
